BARNARD, P. J.
Motion by respondent to dismiss appeal on the ground that no transcript has been filed.  It appears by certificate of the county clerk that notice of request for the preparation of a transcript was filed on January 16, 1933; that no transcript has been filed pursuant to section 953a of the Code of Civil Procedure or otherwise; that any proceedings in the trial court for the preparation of a transcript were terminated by order of court on September 1, 1933; that no additional time within which to prepare or serve a draft of a bill of exceptions has been allowed by the superior court or any judge thereof; that no proceedings for the preparation of a bill of exceptions or a transcript are pending in the trial court; and that the time within which to institute any such proceedings has expired. The motion should therefore be granted (Steffey v. Standard Stations, Inc., 131 Cal. App. 202 [20 Pac. (2d) 971]).
The appeal is dismissed.
Marks, J., and Jennings, J., concurred.